DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

FOR THE CLAIMS:

 	Claim 21. (Currently Amended) A mouth guard system for detection impact forces, comprising: a main body comprised of flexible material and having a front portion with a generally arched-shaped peripheral side for facing the buccal region of a mouth of a user, the main body further including a depressed portion adjacent to the front portion that is sized and shaped to receive teeth of the user, the front portion including a centerline to be located generally adjacent to a midline of the incisors and two ends to be located generally adjacent to the right and left molars; and a printed circuit board embedded within the flexible material of the main body and having a length extending along a portion of the arched-shaped peripheral side, the printed circuit board including a front side facing toward the buccal region of the mouth and a back side facing toward the teeth of the user, the printed circuit board including components for detecting and indicating an impact force above a predetermined threshold, the components including at least a processor, a memory device, a first force sensor, a second force sensor, a battery, a light indicator, and a communication device for transmitting information in response to an impact force exceeding the predetermined threshold, and wherein the printed circuit board includes a middle portion including two cut-outs to enhance the bendability of the printed circuit board, the two-cut outs defining a central tab, at least the first force sensor being mounted in the central tab, and wherein the printed circuit board includes first and second end portions adjacent to the two ends of the front portion of the main body, the first and second end portions being connected to the middle portion by two bridge portions of the printed circuit board, the bridge portions having widths smaller than the widths of the first and second end portions, and wherein the processor, the memory device, the battery, light-emitting diode, the second force sensor, and the communication device are mounted outside of the bridge portions and within the middle portion and the first and second end portions.

 	Claim 26. (Currently Amended) A mouth guard system for detection impact forces, comprising: a main body comprised of flexible material and having a front portion with a generally arched-shaped peripheral side for facing the buccal region of a mouth of a user, the main body further including a depressed portion adjacent to the front portion that is sized and shaped to receive teeth of the user, the front portion including a centerline to be located generally adjacent to a midline of the incisors and ends to be located generally adjacent to the right and left molars; a printed circuit board embedded within the flexible material in the main body and having a length extending along a portion of the arched-shaped peripheral side, the printed circuit board including a front side facing toward the buccal region of the mouth and a back side facing toward the teeth of the user, the printed circuit board including components for detecting and indicating an impact force above a predetermined threshold, the components including at least a processor, a memory device, a first force sensor, a second force sensor, a battery, and a communication device for transmitting information in response to an impact exceeding the predetermined threshold, and wherein the printed circuit board includes a middle portion including two cut-outs to enhance the bendability of the printed circuit board, the two-cut outs defining a central tab, the first force sensor being located within the central tab, and wherein the printed circuit board includes first and second end portions adjacent to the two ends of the front portion of the main body, the battery being located within one of the first and second end portions.

Allowable Subject Matter
Claims 1-10 and 21-30 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art does not teach or suggest a mouth guard system comprising: a PCB embedded within a flexible material having a front side facing towards the buccal region of a mouth and a back side facing towards the teeth of a user; the PCB including at least a processor, a memory device, a force sensor, a battery, and a light indicator, the light indicator located on the front side of the PCB at the centerline of the front portion of the flexible material and activated in response to an impact force, the force sensor located on the back side of the PCB near the centerline of the front portion of the flexible material, the processor and memory device located on the back side of the PCB, the battery being located on the front side of the PCB adjacent to one of the ends of a right or left molar; in combination with all other features claimed.
Regarding claims 2-10, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 21:
The prior art does not teach or suggest a mouth guard system comprising: a PCB embedded within a flexible material having a front side facing towards the buccal region of a mouth and a back side facing towards the teeth of the user; the PCB including at least a processor, a memory device, first and second force sensors, a battery, and a light indicator, and a communication device for transmitting information in response to an impact force, the PCB middle portion includes two cut-outs, the two-cut outs defining a central tab, the first force sensor being mounted in the central tab, the PCB having first and second end portions connected to the middle portion by bridge portions that have a smaller width than the first and second end portions, and wherein the processor, the memory device, the battery, light-emitting diode, the second force sensor, and the communication device are mounted outside of the bridge portions and within the middle portion; in combination with all other features claimed.
Regarding claims 22-25, these claims are allowed based on their dependence on the allowable independent claim 21 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 26:
The prior art does not teach or suggest a mouth guard system comprising: a PCB embedded within a flexible material having a front side facing towards the buccal region of a mouth and a back side facing towards the teeth of the user; the PCB including at least a processor, a memory device, first and second force sensors, a battery, and a light indicator, and a communication device for transmitting information in response to an impact force, the PCB middle portion includes two cut-outs, the two-cut outs defining a central tab, the first force sensor being mounted within the central tab, and the PCB includes first and second end portions, the battery being located within one of the first and second end portions; in combination with all other features claimed.
Regarding claims 27-30, these claims are allowed based on their dependence on the allowable independent claim 26 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Maloney et al. (US PG. Pub. 2020/0147473) discloses an impact sensing mouthguard.
Lathrop et al. (US PG. Pub. 2019/0125261) discloses systems and methods for integrating electronics into a mouth guard.
Yoon et al. (US PG. Pub. 2015/0305671) discloses a smart diagnostic mouth guard system.
St. Laurent et al. (US PG. Pub. 2013/0211270) discloses a mouth guard for monitoring body dynamics and methods therefor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847